The defendant’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 394 (AC 10360), is granted, limited to the following issues:
“1. Was the Appellate Court correct in finding that the improper exclusion of impeachment evidence did not constitute a constitutional violation to the defend*921ant’s right to confront and cross-examine witnesses under article first, § 8 of the Connecticut constitution?
The Supreme Court docket number is SC 14660.
Denise Derby, in support of the petition.
Rita M. Shair, assistant state’s attorney, in opposition.
Decided December 22, 1992
“2. Was the Appellate Court correct in finding harmless error where the trial court had improperly excluded expert testimony, as a discovery sanction, offered to impeach the credibility of an eyewitness identification made by a police officer?”